Title: Proclamation Designating SiteFor Public Market, 28 October 1805
From: Jefferson, Thomas
To: 


                  
                     28th. October 1805
                  
                  I Thomas Jefferson President of the United States Do hereby declare and make known that the public reservation in the City of Washington numbered sixteen, being bounded on the north by K street south, on the south by L street south, on the west by sixth street East and on the East by an Alley sixty feet wide which bounds square numbered Eight hundred and eighty one, be and the same hereby is appropriated as and for the site of a public market during the pleasure of the proper authority, and subject to the rules and regulations such Authority shall have ordained and established or may hereafter ordain and establish.—
                  Given under my Hand at the City of Washington this twenty eighth Day of October in the year One thousand eight hundred and five.—
                  
                     Th: Jefferson
                     
                  
               